Citation Nr: 0841300	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, on a direct basis or as secondary to the service-
connected low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, on a direct basis or as secondary to the service-
connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from April 1978 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
bilateral knee disorders.

The rating decision on appeal also denied entitlement to a 
rating in excess of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine, but the 
veteran withdrew his appeal on this issue in writing in 
October 2006.  The issues remaining on appeal before the 
Board are identified on the title page.

As noted in more detail below, the RO's rating decision on 
appeal reopened previously denied claims for direct and 
secondary service connection for adjudication on the merits.  
However, even if RO reopens a claim and adjudicates on the 
merits, Board must first determine if claim was properly 
reopened, and only thereafter may review the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
26 5 F.3d 1366 (Fed. Cir. 2001).

The reopened claims are addressed in the REMAND section of 
this decision and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A July 1981 decision by the Board denied service 
connection for a bilateral knee disorder; the RO subsequently 
denied service connection for left and/or right knee 
disorders in unappealed rating decisions in January 1982, May 
1983, August 1999, August 2000, April 2001 and September 
2002.

2.  Evidence received since the September 2002 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The RO's rating decision of September 2002 is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

2.  As evidence received since the September 2002 rating 
decision is new and material, the criteria for reopening the 
claims for service connection for right and left knee 
disorders are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's favorable disposition of the 
matter on appeal, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO issued a rating decision in September 
1980 denying direct service connection for a bilateral knee 
disorder.  The veteran appealed that rating decision to the 
Board.  In July 1981 the Board issued a decision denying 
service connection for chondromalacia of the bilateral 
patellae, based on a finding of fact that bilateral 
chondromalacia of the patellae was not shown.

The RO subsequently continued the denial of service 
connection by rating decisions issued in January 1982 and May 
1983 (direct service connection for bilateral knee disorder), 
August 1999 (new and material evidence to reopen a claim for 
right knee disorder), August 2000 (direct service connection 
for a left knee disorder and secondary service connection for 
a right knee disorder), April 2001 (secondary service 
connection for bilateral knee disorder), and September 2002 
(direct service connection for degenerative joint disease of 
the bilateral knees).  The veteran was notified of these 
rating decisions but did not appeal.

As the veteran did not appeal the September 2002 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The evidence associated with the claims file since the 
September 2002 rating decision includes an October 2003 
letter from the veteran's attending VA physician that asserts 
that treatment notes show that the veteran had chronic knee 
pain that was exacerbated by running and walking activities 
during service.  This medical evidence directly addresses the 
reason the claim was denied on the last adjudication on the 
merits and is accordingly material.  

The Board thus finds that new and material evidence has been 
received to reopen the claim for service connection for a 
bilateral knee disorder.  The veteran's appeal is granted to 
that extent, subject to additional development on remand.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder on a direct 
basis or as secondary to the service-connected low back 
disorder; to that extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for a left knee disorder on a direct 
basis or as secondary to the service-connected low back 
disorder; to that extent only, the appeal is granted.


REMAND

The veteran's claims were addressed in two recent VA 
examinations, both conducted by the same physician.  

In the report of an April 2001 VA examination, the examiner 
rendered an apparently favorable opinion, indicating that the 
veteran's knee problems were not caused by his back condition 
but were injured at the same time that his back was injured.  
The examiner separately diagnosed current chondromalacia of 
the patellae of both knees.

A second VA examination report, from September 2004, contains 
contradictory information.  The examiner initially noted that 
his opinion from April 2001 "is the same as it is today."  
The examiner then noted that the veteran's in-service knee 
findings included chondromalacia of the patella.  However, 
the examiner noted, without explanation, that the veteran now 
had moderate to severe degenerative joint disease changes of 
both knees "more likely than not, not due to any injuries 
suffered while he was on active duty," nor was there any 
direct relationship between the lumbosacral spine problems 
and his knee problems.  

In additional to being internally inconsistent, the September 
2004 VA examination opinion contains no rationale whatsoever, 
and no references to favorable nexus opinions from April 
2000, August 2001, and October 2003.  As such, the Board 
finds it inadequate.  The Board also notes that the need for 
a new examination is underscored by a June 2005 letter from 
the veteran's VA doctor, indicating that he "has had right 
and left knee pain since 1978."  A further VA examination 
addressing the etiology of the veteran's disorders is thus 
"necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner (preferably one who 
has not examined the veteran before), to 
determine the nature and etiology of the 
claimed right and left knee disorders.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
right and left knee disorders are 
etiologically related to the 
chondromalacia patella noted during the 
veteran's period of active service.  

Alternatively, if this question is 
answered in the negative, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's service-connected low back 
disorder (1) caused, or (2) permanently 
worsened one or both knee disorders.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  The rationale 
should contain a discussion of the prior 
conflicting medical opinions of record.

2.  The examination report should be 
reviewed to ensure that all questions 
asked on remand, as well as a complete 
rationale, are included.  If not, the 
report should be returned to the examiner 
for completion.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


